Citation Nr: 0416187	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  02-13 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for right leg 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active duty service from June 1959 to June 
1963.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 2002, a statement of the 
case was issued in August 2002, and a substantive appeal was 
received in August 2002.  The veteran was scheduled for a 
Board hearing in March 2004 at his request, but he later 
indicated that he was unable to attend.  A request to 
reschedule the hearing has not been received. 

Although the March 2002 rating decision also denied the 
veteran's service connection claim for migraine headaches, a 
notice of disagreement was not received from the veteran 
regarding this determination and thus that issue is not in 
appellate status.  Additionally, an August 2002 rating 
decision denied the veteran's service connection claim for a 
right arm disability and individual unemployability.  A 
notice of disagreement was not received from the veteran, and 
thus these issues also are not in appellate status.  


FINDINGS OF FACT

1.  The veteran does not suffer from PTSD.

2.  The veteran suffers from an obsessive-compulsive disorder 
which was manifested during his active duty service.   

3.  Any right leg injury during the veteran's active duty 
service was acute and transitory and did not result in 
chronic right leg disability.  

4.  The veteran does not currently suffer from chronic right 
leg disability.


CONCLUSIONS OF LAW

1.  An obsessive-compulsive disorder was incurred in the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).

2.  Right leg disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
PTSD and right leg disability.  The discussions in the rating 
decision, statement of the case and supplemental statement of 
the case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in February 2001, the veteran was advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Board notes that the February 
2001 VCAA letter was sent to the appellant prior to the March 
2002 rating decision from which the present appeal arises.  
The VCAA notice was therefore timely.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records, VA medical 
records and October 2001 VA examinations.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Service Connection Criteria

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  For veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. § 1101; 38 C.F.R. § 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).

Psychiatric Disability

The veteran claims that he suffers from PTSD.  It appears 
that his main contention is that the stress of his military 
duties in copying Morse code led to the disorder.  

The Board notes that the veteran's service medical records 
contain no reference to PTSD or any other psychiatric 
disability.  The April 1963 separation examination clinically 
evaluated the veteran's psychiatric status as normal.  The 
veteran's service records reflect that he served in the Air 
Force during peacetime and was a Morse code intercept 
operator.  

During his October 2001 VA examination the veteran appears to 
have reported that he has been receiving psychiatric 
treatment since 1963.  He stated that he was hospitalized in 
1977 in a psychiatric facility.  A March 1978 VA record shows 
the veteran was hospitalized for obsessive thinking.  The 
diagnosis was obsessive-compulsive neurosis.  

An October 2001 VA examination did not result in a diagnosis 
of PTSD.  The examiner found that there is no evidence that 
the veteran is experiencing PTSD.  The examiner stated that 
although the veteran may sporadically and rarely experience 
nightmares about his time in service, he denied having other 
critical PTSD symptoms such as being easily startled, 
hypervigilant and did not experience flashbacks.  The 
examiner further opined that the intensity of the veteran's 
stressors will not meet criteria A for PTSD under DSM-IV and 
there have been no PTSD symptoms that have interfered with 
the veteran's functioning.  

VA records dated November 2000 to May 2003 show that the 
veteran has been diagnosed with anxiety and stress, 
generalized anxiety disorder and obsessive-compulsive 
disorder (OCD).  The October 2001 VA examination resulted in 
only a diagnosis of OCD.  However, the October 2001 examiner 
did report that he had reviewed the veteran's records and 
also obtained history from him.   The examiner stated that 
the veteran's OCD had its onset during service; however, he 
concluded that he is not able to categorically state that the 
veteran's OCD was caused by service.  He explained that 
although stressful and repetitive job responsibilities can 
bring to the surface an underlying proclivity towards OCD, 
they do not in and of themselves cause the disorder.  

Also of record is a June 2001 letter from J. Chin, M.D.  This 
examiner also noted the veteran's service duties and reported 
that the veteran suffers from OCD.  Dr. Chin was of the 
opinion that the symptoms started during the veteran's 
service in connection with his duties.  

Despite the above two medical opinions, the report of the 
veteran's discharge examination shows that he was clinically 
evaluated as normal at that time.  This would appear to argue 
against any finding that psychiatric symptoms were manifested 
during service.  On the other hand, post-service medical 
reports refer to the veteran's suffering insomnia during 
service as part of his psychiatric symptoms, and his service-
medical records do in fact show treatment for insomnia.  

The record as it now stands certainly does not compel a 
finding that the veteran's OCD is related to his service.  
However, the Board believes that the inservice notation of 
insomnia, the post-service medical opinions suggesting that 
the OCD began during service, and the consistency of the 
veteran's statements to medical personnel since service all 
serve to  raise a reasonable doubt.  In such a case, the 
Board is required to find in the veteran's favor.  38 
U.S.C.A. § 5107(b).  Accordingly, the Board finds that 
service connection is warranted for OCD.  As noted earlier, a 
trained psychiatric examiner has concluded that the veteran 
does not suffer from PTSD. 

Right leg disability

Service medical records do not indicate that the veteran was 
treated for a right leg disability.  The April 1963 
separation examination was negative for any right leg 
disorders.  VA records from October to November 2000 showed 
that he was being treated for phlebitis and stasis ulcers of 
both legs and that he was receiving Social Security 
disability for leg problems for an injury at work 2 years 
earlier.  

During his October 2001 VA examination the veteran reported 
that during service in 1962 he was caught between 2 cars and 
almost crushed his leg.  He stated that heard a cracking in 
his right leg, was treated by a doctor and had the leg 
wrapped.  The veteran indicated that he was not aware of any 
fractures of the leg.  He claims that since the injury he has 
had occasional pain on the right shin.  The Board notes here 
that attempts to obtain medical records from the private 
facility where the veteran claims he was treated in 1962 have 
been unsuccessful.  The private facility has reported that 
all records from that time period have been destroyed.  

At any rate, the October 2001 VA examination did not result 
in a diagnosis of any current right knee disability.  
Examination of the right leg at that time showed that the 
veteran had full range of motion of the hips, knees and 
ankles.  The range of motion of the hips, knees and ankles 
was not limited by pain, weakness, incoordination, fatigue or 
lack of endurance.  Examination of the feet did not reveal 
any abnormal weight bearing.  There was no limited function 
of standing or walking.  X-rays showed no abnormalities.  The 
examiner opined that there was no pathology on examination to 
render a diagnosis.  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence of pertinent 
symptomatology for the veteran's right leg disability.  Thus 
the Board is compelled to find that the preponderance of the 
evidence is against findings that the veteran has a right leg 
disability related to service.  In light of the negative 
separation examination finding, the Board must assume that 
any inservice injury as claimed by the veteran was acute in 
nature and had resolve by the time he underwent physical 
examination prior to separation from service.   

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision as to the right leg disability issue.


ORDER

Entitlement to service connection for obsessive-compulsive 
disorder is warranted.  To this extent, the appeal is 
granted. 

Entitlement to service connection for right leg disability is 
not warranted.  To this extent, the appeal is denied.



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



